Citation Nr: 0522128	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to March 30, 2001 
for the assignment of a 10 percent rating for service-
connected fracture of the right wrist with degenerative joint 
disease.

2.  Entitlement to an increased disability rating for 
service-connected postoperative right tunnel release, right 
wrist, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than March 30, 
2001 for service connection for postoperative right tunnel 
release, right wrist.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from February 1945 to July 
1946.

In a May 1947 rating decision, the RO denied entitlement to 
service connection for a right wrist injury.  The veteran 
filed a reopened claim for service connection for a right 
wrist injury on March 30, 2001. A VA examination conducted in 
October 2001 indicated that the veteran had degenerative 
joint disease of the right wrist as a result of an old 
trauma.  In a November 2001 rating decision, service 
connection was granted for fracture of the right wrist with 
degenerative joint disease; a 10 percent evaluation was 
assigned from March 30, 2001. 

In a December 2002 rating decision which  is currently on 
appeal, a noncompensable evaluation was assigned for the 
service-connected right wrist fracture, effective from July 
28, 1946 to March 30, 2001. The Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (the RO) 
found that the evidence of record did not establish that the 
veteran's right wrist disability warranted a compensable 
evaluation until his reopened claim was received in March 
2001. The veteran is seeking an earlier effective date for 
the 10 percent rating assigned for the fracture of the right 
wrist with degenerative joint disease.
He filed a notice of disagreement (NOD) as to this issue in 
January 2003; a statement of the case (SOC) was issued by the 
RO in October 2003; and the veteran perfected his appeal as 
to this issue by filing a substantive appeal (VA Form 9) in  
December 2003.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in August 2004. 

Clarification of issues on appeal

As noted above, in a November 2001 rating decision, the RO 
granted service connection for fracture of the right wrist 
with degenerative joint disease.  Service connection was also 
granted for carpal tunnel syndrome, right wrist.  Each 
disability was evaluated as 10 percent disabling.  In May 
2002, the veteran filed a notice of disagreement as to the 
disability evaluations assigned.  In December 2002, the 
disability rating for carpal tunnel syndrome, right wrist was 
increased to 30 percent.  A SOC was issued in December 2002 
as to the two increased rating issues.  The veteran did not 
file a substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2004); see also 38 C.F.R. § 20.200 (2004) [an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal].

In the Introduction to its August 2004 remand, the Board 
informed the veteran that the two increased rating issues 
were not on appeal.  Notwithstanding this, in February 2005 
the RO issued a supplemental statement of the case (SSOC) 
which referred to the two increased rating issues.  The 
February 2005 SSOC also denied entitlement to an earlier 
effective date for the 30 percent rating for the service-
connected carpal tunnel syndrome, right wrist.  

In July 2005 Written Brief Presentation to the Board, the 
veteran's representative indicated disagreement with both the 
30 percent rating and the effective date assigned for the 
service-connected right carpal tunnel syndrome.  The Board 
believes that this constitutes a notice of disagreement as to 
the February 2005 determination which, notwithstanding its 
being labeled as a SSOC, amounted to an new rating decision 
as to those two issues.  Those issues are therefore being 
remanded for further procedural development.

To the Board's knowledge, neither the veteran or his 
representative have expressed disagreement with the February 
2005 SSOC as to the matter of an increased rating for the 
service-connected right wrist fracture.  Accordingly, that 
matter is not in appellate status.   

Accordingly, the two issues pertaining to the right carpal 
tunnel syndrome are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a November 2001 rating decision, service connection 
was granted for fracture of the right wrist with degenerative 
joint disease; a 10 percent evaluation was assigned from 
March 30, 2001.  In a December 2002 rating decision, a 
noncompensable evaluation was assigned for that disability 
from July 28, 1946 to March 30, 2001.  

2.  It was not factually ascertainable that an increase in 
right wrist disability had occurred prior to October 23, 
2001.


CONCLUSION OF LAW

An effective date prior to March 30, 2001 for a 10 percent 
rating for fracture of the right wrist with degenerative 
joint disease is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date prior to March 30, 2001 
for the assignment of a 10 percent rating for service-
connected fracture of the right wrist with degenerative joint 
disease.

The veteran is seeking an earlier effective date for the 10 
percent rating assigned for fracture of the right wrist with 
degenerative joint disease.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, pursuant to instructions contained in the 
Board's August 2004 remand, a letter was sent to the veteran 
in August 2004, a with a copy to his representative, which 
was specifically intended to address the requirements of the 
VCAA.  The letter enumerated the relevant law regarding 
entitlement to an earlier effective date.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The RO also informed the veteran that VA 
will make reasonable efforts to get "Relevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  See the August 
13, 2004 letter, page 5.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the August 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the August 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 13, 2004 VCAA letter, page 2.  

The Board therefore finds that the August 2004 letter, the 
October 2003 SOC, and the February 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA, that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in 2004, following the 
initial adjudication of this claim by rating decision in June 
2001.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of the issue by the RO.  While 
that was not done in this case, the Board does not believe 
that the veteran has been prejudiced by such failure in 
timing.  The veteran was provided with ample opportunity to 
respond to the June 2004 VCAA letter; he submitted nothing in 
the way of additional evidence.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the veteran was accorded ample opportunity to respond 
to VCAA notice.  Neither the veteran or his representative 
have contended that he was in any way prejudiced by the 
timing of the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, private medical treatment 
records, and the report of an October 2001 VA examination.  
There is no indication that there currently exists any 
additional evidence which has a bearing on this case which 
has not been obtained.  The veteran and his representative 
have not identified any outstanding evidence.

The Board finds that the August 2004 remand instruction has 
been complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998), [Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.].  VA's compliance as to the 
Board's VCAA concerns, expressed in the August 2004 remand, 
have been documented above.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  In his December 
2003 substantive appeal (VA Form 9), the veteran specifically 
declined the opportunity to testify at a personal hearing.  
His representative has provided written argument, most 
recently in July 2005.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Rating criteria

The veteran's fracture of the right wrist with degenerative 
joint disease is currently rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 [arthritis due to 
trauma] and Diagnostic Code 5215 [limitation of motion of the 
wrist].  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent evaluation may be assigned for palmar 
flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  A 10 percent evaluation 
is the only assignable rating under this diagnostic code for 
both the major and minor extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004).

Effective dates

Except as otherwise provided, the effective date of an award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2004).

Factual background

In a May 1947 rating decision, the RO denied entitlement to 
service connection for a right wrist injury. Service medical 
records were not available for review when that decision was 
made.

A copy of the service medical records was received in June 
1947.  The veteran's July 1946 separation examination noted 
that he was treated for a fractured right wrist in 1946.  
Although actual treatment records for the veteran's right 
wrist fracture are not available, the July 1946 separation 
examination shows that his extremities were clinically 
evaluated as normal.  

There is no medical evidence of record for more than five 
decades after service. 
Private treatment records show that the veteran was seen in 
February 1998 for relatively severe right carpal tunnel 
syndrome.  He underwent a right carpal tunnel release in 
March 1998.  In August 1998, it was noted that in the five 
months since the surgery the veteran had been very active, 
having to deal with downed trees and continuing on his 
welding job.  He still had some minor ache over the incision 
and some incomplete recovery which was not considered 
surprising given the extremely severe compression noted at 
surgery.  The records reflect no complaints or findings for 
residuals of a right wrist fracture, including degenerative 
joint disease.  

The veteran filed a reopened claim for service connection for 
a right wrist injury on March 30, 2001.  A VA examination was 
conducted in October 2001 wherein a history of right carpal 
tunnel release was noted.  Examination findings indicated 
that the veteran had degenerative joint disease of the right 
wrist as a result of an old trauma.  The examiner opined that 
it was as likely as not that the veteran's carpal tunnel 
syndrome was a result of nerve entrapment as a result of the 
old fracture.  

In a November 2001 rating decision, service connection was 
granted for fracture of the right wrist with degenerative 
joint disease; a 10 percent evaluation was assigned from 
March 30, 2001.  The rating action also granted service 
connection for carpal tunnel syndrome status post right 
carpal tunnel release as secondary to the right wrist 
fracture with degenerative joint disease; a 10 percent 
evaluation was assigned.   

In a December 2002 rating decision, a noncompensable 
evaluation was assigned for right wrist fracture with 
degenerative joint disease from July 28, 1946 to March 30, 
2001.  The RO found that the evidence of record did not 
establish that the veteran's right wrist disability warranted 
a compensable evaluation until his reopened claim was 
received in March 2001.  This appeal followed.

Analysis

The RO has assigned an effective date of March 30, 2001 for 
the 10 percent rating for the right wrist fracture with 
degenerative joint disease.  The veteran contends that the 10 
percent rating should go back to either February 11, 1998, 
when he first sought care for carpal tunnel syndrome, or to 
the date of his surgery in March 1998.  He notes that the 
carpal tunnel syndrome is secondarily related to the right 
wrist fracture.  See VA Form 21-4138, dated January 17, 2003, 
and VA Form 9, dated December 19, 2003.  

The service medical records show that the veteran's 
extremities were clinically evaluated as normal on separation 
examination in July 1946.  As noted above, there is no 
medical evidence for decades thereafter.  The first objective 
evidence of degenerative joint disease of the right wrist was 
on VA examination in October 2001, after the veteran filed 
his claim in March 2001.  The currently assigned effective 
date of March 30, 2001 for the 10 percent rating for right 
wrist fracture is based on the veteran's claim of that date.   

As noted above, the veteran argues that the 10 percent rating 
should go back to 1998, when he sought treatment for carpal 
tunnel syndrome and underwent surgery.  However, the 1998 
medical evidence relates to the separately service-connected 
right carpal tunnel syndrome, not the right wrist fracture.  
The 1998 private treatment records pertain exclusively to 
treatment for carpal tunnel syndrome and do not reflect any 
finding which could be used to evaluate the right wrist 
fracture, such as limitation of motion.  

In short, it is clear from a review of the record that it 
became factually ascertainable in October 2001, and no 
earlier, that the veteran's right wrist fracture disability 
had increased in severity.  In this connection, the Board 
believe that the RO was in error in assigning an effective 
date of March 30, 2001 for the 10 percent rating, since the 
late entitlement arose was a later date.  However, the Board 
will not disturb the currently assigned effective date. 

In conclusion, for reasons and bases expressed immediately 
above, the Board fonds that the preponderance of the evidence 
is against the claim.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to an effective date prior to March 30, 2001 for 
the assignment of a 10 percent rating for service-connected 
fracture of the right wrist with degenerative joint disease 
is denied.  




	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an increased disability rating for 
service-connected postoperative right tunnel release, right 
wrist, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than March 30, 
2001 for service connection for postoperative right tunnel 
release, right wrist.

The procedural history of these two issues has been set out 
in the Introduction above.  In brief, the veteran never 
perfected an appeal as to the December 2002 rating decision 
which assigned a 30 percent rating for his service-connected 
right wrist carpal tunnel syndrome, effective March 30, 2001.  
In February 2005, the RO readjudicated these claims in what 
it styled a SSOC but which amounted to a rating decision.  In 
July 2005, the veteran through his representative expressed 
disagreement with at decision.  [The Board observes in 
passing that ordinarily a NOD would be filed at the RO; 
however, since the veteran's claims folder was located at the 
Board, this was the proper place for filing.  See 38 C.F.R. 
§ 3.300 (2004).]

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed but a SOC has not been issued the Board must remand 
the claim so that a SOC may be issued.

These issues are therefore REMANDED to the Veterans Benefits 
Administration (VBA)  for the following action:

The RO should issue a SOC pertaining to the issues of 
the veteran 's entitlement to an increased rating and an 
earlier effective date for service connection for right 
wrist 
carpal tunnel syndrome, and in connection therewith 
provide the veteran with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


